DETAILED ACTION
In view of the Pre-Brief Appeal Conference Decision mailed 8/10/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622                                                                                                                                                                                                        

Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action, in view of the Decision to re-open prosecution mailed 8/10/2022 as noted supra, is in reply to the Amendments filed 6/21/2022, overcoming the previous 35 USC 112 rejection; these Amendments were entered as noted per Advisory Action mailed 7/8/2022.
Claims 8-9 and 17-18 remain canceled.
Claims 1, 10, 19 were amended and entered on 6/21/2022.
Claims 1-7, 10-16 and 19 have been examined and are pending.
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 10, 11, 19 are rejected under 35 U.S.C. 103 as obvious over Teraoka et al. (US 2003/0004750 A1; hereinafter, "Teraoka”) in view of Consignment Label (Non Patent Literature).

Claims 1, 10, 19: (Currently Amended)
Pertaining to claims 1, 10, 19 exemplified in the limitations of claim 1, as shown, Teraoka teaches the following:
A system for discounting a price of a retail item for a customer on a use by date of the retail item, the system comprising: 
a plurality of retail items each having a consumer-visible label applied thereon, the label including: 
a customer-visible indicator of an undiscounted price of the retail item, that is in effect prior to the use by date (Teraoka, see at least Figs. 32-33 and at least [0311- 0331], teaching e.g.: “price labels 111 [consumer-visible label] affixed to the products 110 displayed in the store”, where price label 111 displays “Price”, e.g. JPY600 [undiscounted price of the retail item]; this price is in effect until the Discount, e.g. #113 of Fig. 32, is applicable on the date and time for the discount as stored at least in a “discount file” on store “store controller SC” [electronic database] as noted per at least [0184].

    PNG
    media_image1.png
    638
    762
    media_image1.png
    Greyscale
);
[…]
an electronic database configured to store the at least one of the use by date, the undiscounted price, the discounted price, and the discount percentage associated with the retail item (Teraoka, see at least Figs. 10B and 13 and [0176]-[0193] teaching e.g.: “manufacturing log file” Fig. 10B and “discount file” Fig. 13 both stored in the “store controller SC” [electronic database]; the “manufacturing log file” is taught per at least [0184] as storing the “product number and price [undiscounted price] and the like (see Figs. 10A and 10B), etc…” and the “discount file” is taught per at least [0190]-[0193] as: “…Moreover, the aforementioned predetermined amount of time (predetermined term) and the amount of the discount (discount rate) [discount percentage] are already set for each product in a discount file… FIG. 13 shows the data configuration of the discount file… The discount file shown in FIG. 13 for the product number 23456 is set so that the product is discounted by 50% after two days have elapsed from the time of processing. Moreover, the discount time [use by date] is displayed as four digits, wherein the first two digits represent the date and the following two digits indicate the time…”

    PNG
    media_image2.png
    317
    1162
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    338
    716
    media_image3.png
    Greyscale

); 
a scanner configured to scan the label, obtain an identifier of the retail item (Teraoka, see at least Fig. 4 and [0143]-[0146] describing functions of a POS system with scanner and see also at least [0179]-[0190] teaching e.g.: “The product registration/payment/sales data totaling process is described next. This process is performed at a POS register PR for the products the customer has brought from the product shelves and wishes to purchase… Firstly, the barcode attached to the product, in other words the pack ID number (identification information) of the product [identifier of the retail item], is read [obtained] by the scanner 28 [scanner] of the POS register PR (step S71)…  ), generate a date stamp indicating a date on which the label of the retail item was scanned by the scanner (Teraoka, again per at least [0184]-[0190]: “…a determination is made as to whether or not an amount of time exceeding a predetermined amount of time (predetermined period) has passed since the product was processed, based on the data on the date and time of processing included in the pack ID number read in step S71, and the time of the clock 26 [date stamp] of the POS register PR…”), and transmit the identifier and the date stamp to the electronic database for storage (Teraoka again per Fig. 4 and [0143]-[0146] describing functions of a POS system with scanner, Teraoka teaches  Fig. 4, # 26 “indicates a clock for determining the current month, date, hour and minute and supplying this information to the CPU 21”. And # 28 “indicates a scanner for reading the barcode attached to a product and supplying the data to the CPU 21”; as already noted supra, the barcode information includes the “pack ID number (identification information) of the product [identifier of the retail item]” which is read [obtained] by the scanner 28 [scanner] of the POS register PR.) 
a computing device including a user interface with a display screen (Teraoka, see again at least Fig. 4 and [0143]-[0146] describing functions of a POS system with scanner, which include e.g. Fig. 4 #24 which “indicates a display for displaying predetermined information according to display instructions from the CPU 21.”) and a programmable processor programmed to: 
after the scanner scans the label:
Obtain, from the scanner, electronic data representing the identifier of the retail item associated with the label scanned by the scanner, and the time stamp indicating a date on which the label of the retail item was scanned by the scanner, and obtain, from the electronic database, the use by date of the retail item associated with the label scanned by the scanner (Teraoka, again see at least Figs. 4 and 13 and [0184]-[0191] and [0245]-[0252] as noted supra; Applicant’s “use by date” has been noted supra to read on Teraoka’s “date and time” listed in the “discount file” for time for discount.

    PNG
    media_image3.png
    338
    716
    media_image3.png
    Greyscale
 );
	correlate the obtained electronic data representing the time stamp indicating the date on which the label of the retail item was scanned by the scanner to the electronic data representing the use by date of the retail item; based on a determination by the processor that a correlation of the time stamp to the use by date indicates that the scan of the label occurred prior to the use by date, generate an indication on the display screen that the customer is to pay the undiscounted price of the retail item; and based on a determination by the processor that a correlation of the time stamp to the use by date indicates that the scan of the label of the retail item occurred on the use by date, generate an indication on the display screen that the customer is to pay the at least one of the discounted price and the discount percentage of the retail item. (Teraoka, again see at least [0184]-[0193] and [0245]-[0252] teaching e.g.: “…Firstly, the barcode attached to the product, in other words the pack ID number (identification information) of the product, is read by the scanner 28 of the POS register PR (step S71)…  a determination is made as to whether or not an amount of time exceeding a predetermined amount of time (predetermined period) has passed since the product was processed, based on the data on the date and time of processing included in the pack ID number read in step S71, and the time of the clock 26 of the POS register PR. If a predetermined length of time has passed, then a discounting process is performed (step S76). In other words, the discounted price is calculated based on the discount file stored in the store controller SC… [0188] Product registration is then performed based on the product number and price read from the manufacturing log file, or the discounted price, and the registration data is sent to the store controller SC. The sales performance file of the store controller SC is then updated, and the flag for the product is changed in the manufacturing log file (step S77). Moreover, the registration data sent to the store controller SC is the product number and the price in the case of a non-discounted product, and the product number, the price and the discounted price in the case of a discounted product…” and “…[0245] Subsequently in step S89, the registration data, for example the product name, price, amount of discount (if the product is discounted), and the weight and the like, is displayed [the display screen], and also stored in the receipt buffer…”).
Although Teraoka teaches the above limitations, including a “price label 111” [consumer-visible label] affixed products 110 [retail items], such as “perishable food products”1 displayed in a store, and where such price label 111 displays a “Price”, e.g. JPY600 [undiscounted price of the retail item], where this price is in effect until a predetermined discount, e.g. #113 of Fig. 32, is applicable on the date and time established for the discount as stored at least in a “discount file” on store “store controller SC” [electronic database] as noted per at least [0184], and Teraoka teaches, e.g. per at least [0354]-[0359] that there are other techniques for indicating that a product is discounted, which provides motivation to try other techniques for indicated a price discount, Teraoka may not explicitly teach the specific indication techniques as recited below. However, regarding these features Teraoka in view of Consignment Label teaches the following: 
a customer-visible indicator that shows the use by date of the retail item; 
a customer-visible indicator expressly stating that, if the today’s date matches the use by date of the retail item, then the undiscounted price of the retail item drops, effective on the today’s date, to a discounted price of the retail item or by a displayed discount percentage off the undiscounted price of the retail item (See below exemplary Consignment labels, which are disclosed as including, in addition to an undiscounted price, “markdowns” where the first example shows a label with an undiscounted price of $14.95 and three different “markdowns” which each show a date and an associated discount price effective on or after the indicated date. The second example shows a label with two “markdowns”. Applicant’s “use by date” reads on at least the displayed date of a markdown, e.g. “4/15/11”, because this date and the associated visible discount means if the current date matches the indicated date, e.g. “4/15/11” [use by date], then the undiscounted price of the retail item drops, effective on that day [the today’s date], to a discounted price of e.g. $11.21 for the retail item.

    PNG
    media_image4.png
    270
    470
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    179
    477
    media_image5.png
    Greyscale
)
In view of these teachings, the Examiner understands that Consignment Label’s markdown date is analogous to Teraoka’s discount date (which Teraoka teaches is stored at least in a “discount file” on “store controller SC” [electronic database] as noted per at least Teraoka [0184]) as they serve the same function of establishing the date upon which a discount is effective, and therefore, the Examiner finds that the limitations in question are merely applying known techniques of Consignment Label (directed towards labels which show both a date for a discount [use by date] as well as a discount associated with such date, which means if the current date matches the indicated date, e.g. “4/15/11” [use by date], then the undiscounted price of the retail item drops, effective on that day [the today’s date], to a discounted price of e.g. $11.21 for the retail item.) which are applicable to a known base device/method of Teraoka (already directed towards labels for perishable food items which may display a discount, albeit without explicitly teaching that the discount date is also displayed, and who also has been shown to teach that there are various other possible techniques for indicating that a product is to be discounted) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, motivated by Teraoka’s own teachings that other techniques may be used to indicate a discount, to thereby apply the techniques of Consignment Labels to the device/method of Teraoka and display both Teraoka’s discount and date upon which discount is applicable because Consignment labels are pertinent to the label techniques of Teraoka and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 2, 11: (Original)
Teraoka/Consignment Label teaches the limitations upon which this claim depends. Furthermore, Teraoka teaches the following:
…further comprising providing a printer configured to print the label on the retail item (Teraoka, see at least Abstract: “A pack ID number which can individually identify each product is printed as a machine readable code such as a barcode on the price label of a perishable food product…”).

Claims 4, 5, 6, 13, 14, 15 are rejected under 35 U.S.C. 103 as obvious over Teraoka in view of Consignment Label further in view of Uffindell et al. (G.B. 2,435,632 A; hereinafter, "Uffindell”)

Claims 4, 13: (Original)
Although Teraoka/Consignment Label teaches the limitations upon which this claim depends, they may not explicitly teach the below recited nuance. However, regarding this feature, Teraoka in view of Uffindell teaches the following:
…wherein the printer is configured to print the label on a substrate configured to be attached to the retail item (Uffindell, see at least [6:20-24] teaching e.g.: “…Figure 1 shows a label 2 having an environmentally sensitive portion 4 printed on a substrate 6 having an adhesive backing (not shown) for quick and easy application to an article (not shown)...”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Uffindell (directed towards printing labels on a substrate) which is applicable to a known base device/method of Teraoka (already directed towards a system/method which prints labels to be affixed to perishable food items) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Uffindell to the device/method of Teraoka because Teraoka and Uffindell are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 5, 14: (Original)
Although Teraoka/Consignment Label teaches the limitations upon which this claim depends, they may not explicitly teach the below recited nuance. However, regarding this feature, Teraoka in view of Uffindell teaches the following:
…wherein the printer is configured to encode the label on the retail item such that the label is visible to the customer on the retail item when the customer uses electronically unenhanced human vision (Examiner interprets “electronically unenhanced human vision”2 to simply mean “the naked eye” or normal human vision not requiring the aid of any additional electronically enhanced optics. Uffindell, see at least Fig. 6C and associated disclosure – e.g. Uffindell’s label is visible to the naked eye and markings, e.g. both the prices and barcodes, are an encoding on the label in a manner which are also visible and not requiring enhancement; see also at least Uffindell [6:20-24], etc…)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Uffindell (directed towards techniques of encoding a label) which is applicable to a known base device/method of Teraoka (already directed towards a system/method which prints labels to be affixed to perishable food items) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Uffindell to the device/method of Teraoka because Teraoka and Uffindell are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 6, 15: (Original)
Although Teraoka/Consignment Label teaches the limitations upon which this claim depends, they may not explicitly teach the below recited nuance. However, regarding this feature, Teraoka in view of Uffindell teaches the following: 
…wherein the printer is configured to optically encode the label on the retail item via the printer such that the label is visible to the customer on the retail item when the customer uses an electronic device including an optical filter (Uffindell, see at least [5:15-24] and at least [9:20-26] e.g.: “…The chemicals used are chosen such that the ink is transparent until exposed to infrared (IR) light. When the article is bought by a customer, the article is passed through a point of sale where the bar code 52 is scanned using an IR bar code scanner. As the bar code 52 is placed in proximity to the region 64, scanning the bar code 52 causes region 64 to be exposed to IR light. On such exposure to IR light, the ink in region 64 changes to a dark colour as shown in Figure 6d.”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Uffindell (directed towards techniques of encoding a label) which is applicable to a known base device/method of Teraoka (already directed towards a system/method which prints labels to be affixed to perishable food items) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Uffindell to the device/method of Teraoka because Teraoka and Uffindell are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Claims 3, 12 are rejected under 35 U.S.C. 103 as obvious over Teraoka in view of Consignment Label further in view of Calhoon et al. (US 10,706,490 B2; hereinafter, "Calhoon”).

Claims 3, 12: (Original/ previously presented)
Although Teraoka/Consignment Label teaches the limitations upon which this claim depends, including a printer which prints labels for food packaging, they may not teach the nuance as recited below. However, Teraoka in view of Calhoon teaches the following: 
…further comprising encoding, via the printer, the label as a watermark on the retail item (Calhoon, see at least [20:52-21:15] and at least [30:45-59] teaching techniques of printing watermarks).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Calhoon (directed towards techniques of encoding a label) which is applicable to a known base device/method of Teraoka (already directed towards a system/method which prints labels to be affixed to perishable food items) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Calhoon to the device/method of Teraoka because Teraoka and Calhoon are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 7, 16 are rejected under 35 U.S.C. 103 as obvious over Teraoka in view of Consignment Label further in view of Emelyanov et al. (WO 2006005149; hereinafter, "Emelyanov”).

Claims 7, 16: (Original)
Although Teraoka/Consignment Label teaches the limitations upon which this claim depends, including a printer which prints labels for food packaging, they may not teach the nuance as recited below. However, Teraoka in view of Emelyanov teaches the following: 
…further comprising polarizing the label via the printer such that the label is visible to the customer on the retail item when the customer looks at the label through polarized glasses (Emelyanov, see at least Abstract, teaching: e.g.: “The invention is related to [the]  production of polymer layers with latent images visible in polarized light that can be used as protective marks on various documents, security papers, banknotes as well as for manufacturing of excise documentary stamps, labels, tags and other products of the kind…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Emelyanov (directed towards techniques of encoding a label) which is applicable to a known base device/method of Teraoka (already directed towards a system/method which prints labels to be affixed to perishable food items) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Emelyanov to the device/method of Teraoka because Emelyanov is pertinent to the label system of Teraoka and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Response to Arguments
Applicant amended claims 1, 10, and 19 on 6/21/2022. As noted supra, this Office Action is in response to the Decision mailed 8/10/2022 to re-open prosecution. The previous rejection has been withdrawn and this Office Action is a new Non-Final Office Action. Applicant’s arguments have respectfully been fully considered but as they do not pertain to the new grounds of rejection, they are considered moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Teraoka, e.g. per [0021]: “…in order to solve the aforementioned second problem, a second object of the present invention is to provide a product pricing method and a product registration processing method wherein an ID number which can individually identify each product is printed as a barcode on the price labels of perishable foods, manufacturing data is stored linked with this ID number, and the checkout process is performed based on this ID number…”
        2 Examiner notes that Applicant’s specification mentions this term only twice at paragraphs [0022] and [0047] and these passages, as well as the entire specifrication, is devoid of any example or definition of his term “electronically unenhanced human vision” which would preclude the Examiner’s interpretation.